Citation Nr: 0824083	
Decision Date: 07/18/08    Archive Date: 07/30/08

DOCKET NO.  96-30 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a compensable disability rating for service-
connected acne vulgaris.  


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran had active service from October 1966 to October 
1968.  

This matter comes before the Board of Veterans' Appeals from 
an April 1996 rating decision of the above Department of 
Veteran's Affairs (VA) Regional Office (RO), which, in 
pertinent part, continued a noncompensable (zero percent) 
disability rating for service-connected acne vulgaris.  

In February 1999, the veteran testified before the 
undersigned Veterans Law Judge at a Travel Board hearing at 
the RO.  A transcript of the hearing is associated with the 
claims file.  

In July 1999, the Board remanded this claim in order for the 
veteran to be scheduled for a VA examination.  The claim was 
returned to the Board in May 2007, and the Board remanded the 
claim again because the requested VA examination had not been 
conducted.  On remand, the veteran was notified that his 
examination was scheduled for June 2007, and he was also 
advised that his appointment would be cancelled if he failed 
to report for the examination.  However, the veteran did not 
report to the examination and, to date, has not provided good 
cause as to why he did not report for the scheduled 
examination.  As a result, the Board finds that all due 
process has been satisfied with respect to the veteran's 
right to an examination and the Board will proceed to 
evaluate the merits of this claim.  


FINDINGS OF FACT

1.  The competent and probative evidence of record 
demonstrates that the veteran's service-connected acne 
vulgaris is characterized by residual acneform scars on his 
face, neck, chest, and back, which measure two to four 
millimeters.  The acne scars do not cause disfigurement of 
the head, face, or neck or limited motion, and the scars are 
not superficial, poorly nourished, repeatedly ulcerated, 
tender or painful, deep, or unstable.  


2.  There is no evidence of any active acne lesions; nor is 
there any evidence of exfoliation, exudation or itching, with 
extensive lesions or marked disfigurement, or deep inflamed 
nodules and pus-filled cysts.  

3.  There is no evidence that the veteran's service-connected 
acne vulgaris covers at least five percent, but less than 20 
percent, of his entire body, covers at least five percent, 
but less than 20 percent, of the exposed areas affected, or 
requires systemic therapy such as corticosteroids or other 
immunosuppressive drugs.  


CONCLUSION OF LAW

The schedular criteria for a compensable disability rating 
for service-connected acne vulgaris have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic 
Codes 7806-7828 (2002 & 2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 38 
C.F.R. § 3.159(b)(1).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. filed (U.S. 
March 21, 2008) (No. 07-1209).

For an increased-compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that such worsening has on the claimant's employment 
and daily life (such as a specific measurement or test 
result), the Secretary must provide at least general notice 
of that requirement to the claimant.  

In addition, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) which are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, at 43-44.  

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (2007).

In this case, the unfavorable RO decision which is the 
subject of this appeal was already decided and appealed prior 
to the enactment of the current section 5103(a) requirements 
in 2000.  The Court acknowledged in Pelegrini that where, as 
here, the section 5103(a) notice was not mandated at the time 
of the initial RO decision, the RO did not err in not 
providing such notice.  Rather, the appellant has the right 
to a content complying notice and proper subsequent VA 
process.  Pelegrini, 18 Vet. App. at 120.  As discussed 
below, the Board finds VA has satisfied its duty to notify 
the veteran, as he has been provided with content complying 
notice as well as proper subsequent VA process.  

The VCAA duty to notify was satisfied subsequent to the 
initial RO decision by way of letters sent to the veteran in 
August 2004, January 2006, and June 2007 which fully 
addressed all four notice elements.  The letters informed the 
veteran of what evidence was required to substantiate his 
claim and of the veteran's and VA's respective duties for 
obtaining evidence.  The veteran was also asked to submit 
evidence and/or information in his possession to the RO.  

In addition to the foregoing harmless-error analysis, to 
whatever extent the decision of the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date, the Board finds no prejudice to the veteran in 
proceeding with the present decision.  Since the claim for an 
increased rating is being denied, no new effective date will 
be assigned, so there can be no prejudice to the veteran.  
Moreover, such information was provided to the veteran in the 
June 2007 letter from the RO.  

The Board also notes the VCAA duty to notify has not been 
fully satisfied with respect to the additional requirements 
for an increased-compensation claim as recently delineated by 
the Court in Vazquez-Flores, supra.  We find, however, that 
the notice errors did not affect the essential fairness of 
the adjudication because the VCAA letters, together with the 
substantial development of the veteran's claim before and 
after providing notice, rendered the notice errors non-
prejudicial.  In this regard, the Board notes that, while the 
VCAA letters did not specifically conform to the requirements 
provided in Vazquez-Flores, supra, the veteran was advised of 
his opportunities to submit additional evidence and was 
informed that, at a minimum, he needed to submit evidence 
showing his service-connected disability had increased in 
severity.  

Subsequently, SSOCs dated in June 2006 and August 2007 
notified the veteran of the evidence that had been received 
in support of his claim, and provided him with yet an 
additional 60 days to submit more evidence.  The SSOCs also 
discussed the evidence included in the record, provided him 
with the criteria necessary for entitlement to a higher 
disability rating for his service-connected skin disability, 
and provided the reasons why his claim was being denied.  
Thus, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  In sum, the Board finds 
that the post-adjudicatory notice and opportunity to develop 
the case during the extensive administrative appellate 
proceedings which led to the RO decision, and our decision 
herein, did not affect the essential fairness of the 
adjudication and rendered the notice errors non-prejudicial.  
See Vazquez-Flores, supra at 45-46.  

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders, 
supra.  

The Board also finds VA has satisfied its duty to assist the 
veteran in the development of the claim.  The RO has obtained 
private medical records dated from 1984 to 1999 and the 
veteran was also afforded a VA examination in August 2000. In 
addition, it appears that all obtainable evidence identified 
by the veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist the 
veteran in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

II.  Facts and Analysis

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4 (2007).  In determining the level of 
impairment, the disability must be considered in the context 
of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2.  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  
Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55 (1994).  However, staged ratings may 
be assigned where the symptomatology warrants different 
ratings for distinct time periods.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  

The Board notes that in 2002, during the pendency of the 
veteran's appeal, amendments were made to the rating criteria 
evaluating disabilities of the skin, including acne.  See 67 
Fed. Reg. 49,590 (July 31, 2002).  This amendment and a 
subsequent correction were made effective from August 30, 
2002.  

Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of an appeal, 
the Board considers both the former and current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See 
VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (Apr. 
10, 2000); 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114.

A review of the record demonstrates that the RO considered 
the old and new rating criteria, and the veteran was made 
aware of the changes.  See Bernard v. Brown 4 Vet. App. 384 
(1993).  The RO evaluated the veteran's claim under the old 
regulations in making its rating decision dated April 1996.  
In the October 2003 SSOC, the RO evaluated the veteran's 
claim using the old and new regulations.  Accordingly, the 
Board will review the disability rating under the old and new 
criteria.  

Entitlement to service connection for acne vulgaris was 
established in August 1969, and the RO assigned a 
noncompensable (zero percent) disability rating pursuant to 
38 C.F.R. § 4.118, Diagnostic Code (DC) 7899, effective 
October 4, 1968.  In granting the initial, noncompensable 
rating, the RO considered outpatient treatment records and a 
May 1969 VA examination, which showed minimal adolescent-type 
acne of the face, back, and chest, with no pustulations and 
very little scarring.  

The veteran has asserted that his service-connected acne 
disability warrants a higher, compensable disability rating.  

At the outset, the Board notes that the evidentiary record is 
essentially the same as it was before the Board's May 2007 
Remand.  As noted above, the Board remanded this claim for 
the veteran to be scheduled for a VA examination, as it had 
been many years since the veteran had been examined for VA 
purposes.  The Board also noted that the veteran had been 
granted service connection for seborrheic dermatitis and a VA 
examination would be helpful to determine which symptoms were 
attributable to each disability.  As noted, however, the 
veteran did not report to the examination scheduled in June 
2007 and has not provided good cause as to why he did not 
report or why the examination should be rescheduled.  Absent 
such examination, and based on the veteran's failure to 
appear without good cause shown, the Board will evaluate the 
veteran's claim based on the evidence of record.  38 C.F.R. § 
3.655.  We realize that we could simply deny the claim on the 
basis of the veteran's no-show for the examination under that 
regulation, but we will extend a full review of the evidence 
in order to give him the maximum consideration.

The veteran's service-connected acne disability is currently 
rated noncompensable (zero percent) under DC 7806-7828.  In 
this regard, review of the record reveals that, in the August 
2007 rating decision which granted service connection for 
seborrheic dermatitis, the RO changed the disability rating 
under which the veteran's service-connected acne disability 
is rated to DC 7806-7828.  It is not clear why the RO 
assigned DC 7806-7828; however, the Board will evaluate the 
veteran's disability under all potentially applicable 
diagnostic codes, including DCs 7806 and 7828.  

Prior to August 2002, the Rating Schedule did not provide a 
diagnostic code for acne.  However, the rating schedule noted 
that, unless otherwise provided, DCs 7807 through 7819 were 
to be rated as for eczema, dependent upon location, extent, 
and repugnant or otherwise disabling character of 
manifestations.  

Under the former DC 7806, for eczema, a 10 percent evaluation 
was warranted where the skin disability was manifested by 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area; a 30 percent evaluation was 
warranted where the disability was manifested by exudation or 
constant itching, extensive lesions, or marked disfigurement; 
and a 50 percent evaluation was warranted where the 
disability was manifested by ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or exceptional repugnance.  38 C.F.R. § 
4.118, DC 7806 (2002).  

Under the revised DC 7806, for dermatitis/eczema, a 10 
percent rating is warranted where the skin disability covers 
at least 5 percent, but less than 20 percent of the entire 
body, or at least 5 percent, but less than 20 percent of the 
exposed areas affected, or, intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs were 
required for a total duration of less than six weeks during 
the past 12-month period; a 30 percent rating is warranted 
where the disability covers 20 to 40 percent of the entire 
body or 20 to 40 percent of exposed areas affected, or 
systemic therapy was required for a total duration of six 
weeks or more, but not constantly, during the past 12-month 
period; and a 60 percent rating is warranted where the 
disability covers more than 40 percent of the entire body or 
more than 40 percent of exposed areas affected, or constant 
or near-constant systemic therapy was required during the 
past 12-month period.  

Under DC 7828, superficial acne (comedones, papules, 
pustules, and superficial cysts) of any extent warrants a 
noncompensable rating, or can be rated as disfigurement of 
the head, face, or neck (DC 7800) or scars (DCs 7801, 7802, 
7803, 7804, or 7805), depending upon the predominant 
disability.  A 10 percent rating is warranted for deep acne 
(deep inflamed nodules and pus-filled cysts) affecting less 
than 40 percent of the face and neck, or deep acne other than 
on the face and neck.  A 30 percent rating is warranted for 
deep acne affecting 40 percent or more of the face and neck.  

After carefully reviewing the evidence of record, the Board 
finds the preponderance of the evidence is against the grant 
of an increased rating for service-connected acne vulgaris.  

This claim presents a challenge because, as noted, the 
veteran did not report to the June 2007 VA examination, which 
was scheduled in order to determine which of the veteran's 
symptoms were due to his service-connected acne vulgaris 
disability, as opposed to his service-connected seborrheic 
dermatitis.  Nonetheless, the Board finds there is sufficient 
evidence of record to determine what symptoms are associated 
with his acne disability.  In this context, the Board will 
not attempt to make a medical determination but, instead, 
will evaluate those symptoms not considered or contemplated 
in the 10 percent rating assigned for service-connected 
seborrheic dermatitis.  

At the September 1996 RO hearing, the veteran testified that 
he experienced acne on his face, neck, and scalp once a 
month, which he treated with medication and different 
lotions.  He testified that his disability is manifested by 
exfoliation and exudation, as well as itching in his scalp, 
forehead, groin, and part of his face.  He also testified 
that some of his medications are used to treat both his acne 
and dermatitis disabilities.  

At the February 1999 Travel Board hearing, the veteran 
testified that his acne was dry, scaly, and itchy and 
affected his face, back, neck, shoulders, and top of his 
head.  He also testified, however, that he received skin 
treatments once a month from his private physician, Dr. W, 
and that his acne was under control with medication and 
treatment.  

In August 2000, the veteran was afforded a QTC/VA 
examination, at which he reported that he was receiving 
treatment from his private dermatologist, Dr. W., for 
psoriasis or seborrheic dermatitis affecting mainly his scalp 
and legs.  The examiner noted the veteran's skin had recently 
been clear on his scalp and legs, except for occasional 
itching discomfort, but also noted that his acne had been 
minimal for months.  Objective examination revealed no 
evidence of active acne on the veteran's face, neck, chest, 
and back.  However, the examiner noted that close inspection 
revealed sparsely scattered, faint, ill-defined, two to four 
millimeter acneform scars on his face, neck, chest, and back.  
The examiner noted that acne can present ups and downs of 
activity but stated that the veteran's acne was very mild and 
minimal.  

As to the veteran's seborrheic dermatitis disability, the 10 
percent rating currently assigned was based upon evidence of 
exfoliation, exudation, and itching affecting an exposed 
surface of the body.  See August 2007 rating decision; see 
also 38 C.F.R. § 4.118, DC 7806 (2002).  In this regard, the 
evidence shows this disability primarily affects his 
nasolabial areas, but also affects his chest and scalp.  The 
evidence also reflects that his seborrheic dermatitis is 
variously characterized by dryness, scaling, erythema, 
itching, and macules.  See private medical records from Dr. 
L.M.W. dated from August 1994 to March 2004.  


Based on the foregoing, the Board finds the veteran's 
service-connected acne vulgaris is manifested by residual 
acneform scars on his face, neck, chest, and back, which 
measure two to four millimeters.  The competent and probative 
evidence of record does not reflect that the veteran's 
disability is characterized by any active acne lesions.  See 
August 2000 QTC/VA examination.  Despite his testimony at the 
September 1996 hearing, there is no competent evidence that 
the veteran's acne affects his scalp, forehead, or groin.  
The Board also notes that his complaints of exfoliation, 
exudation, and itching have been attributed to his service-
connected seborrheic dermatitis.  

As a result, the Board finds that the rating criteria in 
effect prior to August 2002 do not assist the veteran in 
obtaining a higher, compensable disability rating.  As noted, 
the veteran's complaints of exfoliation, exudation, and 
itching have been attributed to his service-connected 
seborrheic dermatitis and there is no competent evidence of 
record which shows that his service-connected acne vulgaris 
is manifested by constant exudation or itching with extensive 
lesions or marked disfigurement.  Therefore, DC 7806 (2002) 
is not for application in this case.  Similarly, the record 
does not contain any subjective complaints or objective 
clinical evidence of the veteran's residual acne scars 
causing disfigurement of the head, face, or neck or that his 
acne scars are superficial, poorly nourished, have repeated 
ulceration, or are tender and painful.  Therefore, 38 C.F.R. 
§ 4.118, DCs 7800 through 7805 (2002) are not for 
application.  

In evaluating the veteran's claim under the revised criteria 
of DC 7828, the Board notes there is no competent evidence of 
record which shows the veteran's acne is manifested by deep 
inflamed nodules and pus-filled cysts, or symptoms that more 
nearly approximate this level of disability, to warrant a 
compensable rating under this code.  In addition, as noted, 
the evidence does not reflect that the veteran's residual 
acne scars have caused any disfigurement of the head, face, 
or neck, or that his scars are deep, superficial, unstable, 
painful, or cause limited motion.  Therefore, rating the 
veteran's disability under DCs 7800 through 7805 (2007) would 
not result in a higher, increased rating for his service-
connected acne vulgaris.  

The Board has considered the veteran's disability under the 
revised criteria of DC 7806, for dermatitis/eczema.  However, 
the evidence does not reflect that the veteran's acne covers 
at least five percent, but less than 20 percent, of his 
entire body or covers at least five percent, but less than 20 
percent, of the exposed areas affected.  In this regard, the 
Board notes the evidence shows the veteran's residual acne 
scars are sparsely scattered and ill-defined but does not 
indicate the percentage of areas affected by his disability.  
However, this is the type of evidence which may have been 
addressed at the June 2007 VA examination.  The Board also 
notes the evidence does not show that the veteran's acne has 
ever required systemic therapy such as corticosteroids or 
other immunosuppressive drugs.  Therefore, the Board finds 
that DC 7806 (2007) does not assist the veteran in obtaining 
an increased disability rating.  

The Board has also considered the veteran's service-connected 
acne vulgaris under all other potentially applicable 
diagnostic codes; however, there are no other diagnostic 
codes that would assist the veteran in obtaining a higher, 
compensable disability rating, including DCs 7800 through 
7805 (2007).  

Finally, the Board has considered whether the veteran was 
entitled to a "staged" rating for his service-connected 
disability, as the Court indicated can be done in this type 
of case.  See Hart, supra.  However, upon reviewing the 
longitudinal record in this case, the Board finds that, at no 
time since the veteran filed his claim for an increased 
rating in August 1995, has his skin condition been more 
disabling than as currently rated under this decision.

As a result, the Board finds the preponderance of the 
evidence is against the grant of a compensable disability 
rating for service-connected acne vulgaris.  The evaluation 
currently assigned adequately reflects the clinically 
established impairment experienced by the veteran.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine is inapplicable. 




ORDER

Entitlement to a compensable disability rating for service-
connected acne vulgaris is denied.  



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


